DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 1 recites the limitation "the bending loads" on Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the operating life" on Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the interface" on Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the height" on Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the height" on Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the diameter of the lower transition section" on Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the diameter of the upper transition section" on Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the amount" on Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the maximum" on Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2016/0215762 to Rohden in view of European Patent # 1,316,656 to Croes.
Regarding claim 1, Rohden teaches in Figure 2, a retrofitted wind turbine installation [right] (Paragraph 0001) for replacing a prior wind turbine installation [left], the prior wind turbine installation including a foundation [Rohden teaches that the foundation is merely the ground upon which the tower is positioned (Paragraph 0055)] and a wind turbine (100, left) supported on the foundation, the retrofitted wind turbine installation comprising: the foundation (106) [ground (Paragraph 0055)] of the prior wind turbine installation [left]; and a replacement wind turbine (100, right) supported by the foundation (106), the replacement wind turbine (100, right) including a replacement tower (110-n) (Paragraph 0048) and a generating unit (101) [nacelle (Paragraph 0056)]; wherein the tower (110-n) of the retrofitted wind turbine installation (100, right) is a cable-stayed tower (Paragraph 0011) having a plurality of stay cables (112) [supporting means (Paragraph 0057) connected at one end to the tower (100-n) at a cable mounting position (114-1) [transition segment (Paragraph 0057)] and at the other end to 
Regarding claim 2, Rohden in view of Croes teach a retrofitted wind turbine installation. Furthermore, Rohden teaches in Figure 2, the tower of the retrofitted wind turbine installation comprises a portion of the tower (102) of the prior wind turbine installation [Paragraph 0070] coupled to the foundation (106), and wherein the replacement tower (104) [concrete tower portion (Paragraph 0047)] is coupled to the portion of the tower (102) from the prior wind turbine installation.

Regarding claim 5, Rohden in view of Croes teach a retrofitted wind turbine installation, wherein the wind turbine of the prior wind turbine installation included a tower and an energy generating unit. Furthermore, Rohden teaches in Figure 2, the height of the tower (110-n) in the retrofitted wind turbine installation (104) is greater than the height of the tower in the prior wind turbine installation (Paragraph 0032).
Regarding claim 6, Rohden in view of Croes teach a retrofitted wind turbine installation, wherein the wind turbine of the prior wind turbine installation included a tower and an energy generating unit. Furthermore, Croes teaches the replacement energy generating unit in the retrofitted wind turbine installation has a greater energy generating capacity than the energy generating unit in the prior wind turbine installation (Paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a replacement energy generating unit in order to use a generator that produces higher wattage (Paragraph 0025).
Regarding claim 7, Rohden in view of Croes teach a retrofitted wind turbine installation. Furthermore, Rohden teaches the bending loads imposed on the foundation from 
Regarding claim 9, Rohden in view of Croes teach a retrofitted wind turbine installation. Furthermore, Rohden teaches in Figure 2, the replacement tower (104) has a first tower diameter at the cable mounting position (114-1) and the first tower diameter defines a maximum diameter of the replacement tower (104).
Regarding claim 10, Rohden in view of Croes teach a retrofitted wind turbine installation. Furthermore, Rohden teaches in Figure 2, the tower of the retrofitted wind turbine installation (110-n) has a thickened tower section with an increased wall thickness [according to the present embodiment, the uppermost concrete tower segment 110-n has the largest wall thickness whereas the lowermost concrete tower segment 110-1 has the smallest wall thickness (Paragraph 0049)], the thickened tower section including the cable mounting position (114-1).
Regarding claim 11, Rohden teaches in Figure 2, a method of retrofitting an existing wind turbine installation (Paragraph 0001) (100 left) with a replacement wind turbine to form a retrofitted wind turbine installation (100 right), the existing wind turbine installation (100 left) including a foundation (106) and a wind turbine having a tower (Paragraph 0009) and an energy generating unit [nacelle (Paragraph 0008)], the method comprising: disassembling at least a portion of the existing wind turbine [nacelle and tower (Paragraphs 0008 and 0009)]; assembling a replacement tower (104) [section 104 is a new concrete construction (Paragraph 0047) where section 102 is the existing steel tower 
Regarding claim 12, Rohden in view of Croes teach a method of retrofitting an existing wind turbine installation. Furthermore, Rohden teaches in Figure 2, 
Regarding claim 13, Rohden in view of Croes teach a method of retrofitting an existing wind turbine installation. Furthermore, Rohden teaches in Figure 2, coupling the replacement tower (104) to the foundation (106) of the existing wind turbine installation (100 left).
Regarding claim 14, Rohden in view of Croes teach a method of retrofitting an existing wind turbine installation. Furthermore, Rohden teaches in Figure 2, disassembling a portion of the tower of the existing wind turbine installation (100 left), thereby leaving the foundation (106) and a remaining portion of the tower (102) [the exiting tower is used as the uppermost steel tower segment of the new tower assembly (Paragraph 0070)] of the existing wind turbine installation (100 left) to be reused within the retrofitted wind turbine installation (100 right).
Regarding claim 15, Rohden in view of Croes teach a method of retrofitting an existing wind turbine installation. Furthermore, Rohden teaches in Figure 2, the tower of existing wind turbine installation (100 left) includes a plurality of tower sections [portion or complete part of existing tower (Paragraph 0009)], and wherein disassembling at least a portion of the tower further comprises disassembling one or more tower sections of the tower of the existing wind turbine installation (Paragraph 0009).
Regarding claim 16, Rohden in view of Croes teach a method of retrofitting an existing wind turbine installation. Furthermore, Rohden teaches in Figure 2, assembling 
Regarding claim 17, Rohden in view of Croes teach a method of retrofitting an existing wind turbine installation where part of the existing wind turbine tower is used in the retrofitted wind turbine installation (Paragraph 0070) but Rohden does not teach inspecting and/or testing the existing wind turbine tower. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inspect and/or test the existing wind turbine tower in order to make sure that the retrofitted wind turbine tower would meet the criteria of the new installation. Furthermore, there are building code requirements that would require the retrofit installation to meet certain standards for safety.
Regarding claims 18 and 19, Rohden in view of Croes teach a method of retrofitting an existing wind turbine installation. Furthermore, Rohden teaches in Figure 2, varying at least one physical parameter [the diameter of the top of the new tower assembly corresponds to a diameter of the existing tower assembly on which the nacelle is mounted (Paragraph 0009) and thus the diameter of the cable stay (114-1)] of the retrofitted wind turbine installation (100 right) to optimize the amount of the existing tower (102) reused in the retrofitted wind turbine installation (100 right), while maintaining the maximum bending moment in the remaining portion (102) below a predetermined limit (Paragraph 0058) [the design criteria for the steel portion].
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2016/0215762 to Rohden in view of European Patent # 1,316,656 to Croes in further view of US Patent # 10,676,952 to Fang.
Regarding claim 4, Rohden in view of Croes teach a retrofitted wind turbine installation but do not teach a location along its height having no bending moment. However, from the Applicant’s disclosure, the zero bending moment occurs at point D in Figure 2 where line 46 crosses back over the tower. Fang teaches in Figure 3, knee members (52) (Column 6, Line 56) that cross the tensioned cables (30) (Column 6, Line 59) over the tower. Thus one can assume that where the knee members (52) cross the tower, the bending moment is zero. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use knee members on the guy wires of Rohden in order to reduce bending loads on the tower (Paragraph 0011) thus allowing the tower to be build tall without extra materials for the tower itself to withstand the extra height.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2016/0215762 to Rohden in view of European Patent # 1,316,656 to Croes in further view of US Patent # 9,416,555 to De Abreu.
Regarding claim 8, Rohden in view of Croes teach a retrofitted wind turbine installation. Furthermore, Rohden teaches in Figure 2, a lower transition section (110-n) forming part of the replacement tower (104) below the cable mounting position (114-1); an upper transition section (108-1) forming part of the replacement tower (100 left) above the cable mounting position (114-1); and a cable mounting section [unlabeled] arranged between the lower transition section (110-n) and the upper transition section (108-1), the cable mounting section including the cable mounting position (114-1). Rohden does not teach the diameter of the lower transition section increases in an upward direction or the diameter of the upper transition section decreases in an upwards direction. However, De Abreu teaches in Figure 1, a lower transition section (103) below a cable mounting position (111) that has a diameter that increases in an upward direction; and an upper transition section (106) above the cable mounting position (111) that has a diameter that decreases in an upward direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shape of De Abreu’s tower/transition section in order to obtain a better stress and strain behavior of the tower (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635